Citation Nr: 1105741	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-33 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.  He is the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in August 2008 and June 
2009 by the Department of Veterans Affairs (VA), Regional Office 
(RO), in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that, while serving in the Republic of 
Vietnam, he was exposed to herbicides and such resulted in his 
current peripheral neuropathy, to include acute and subacute 
peripheral neuropathy, and skin disorder, to include chloracne.  
Therefore, he claims that service connection for such disorders 
is warranted.

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii). The record 
reflects that the Veteran served in the Republic of Vietnam from 
August 7, 1968, to August 7, 1969.  Therefore, the Board finds 
that the Veteran is presumed to have been exposed to herbicides 
coincident with his service in the Republic of Vietnam.

Current VA regulations provide that the following diseases shall 
be service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: ischemic 
heart disease, Parkinson's disease, B cell leukemias, AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, and soft 
tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 14,391 
(March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).  Such 
diseases shall have become manifest to a degree of 10 percent 
more at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  

A review of the evidence fails to reflect a diagnosis of acute 
and subacute peripheral neuropathy or porphyria cutanea tarda.  
Additionally, while an April 2009 VA examination revealed a 
diagnosis of mild chloracne, such was not diagnosed at a 
subsequent VA examination conducted in June 2009.  However, even 
assuming that the Veteran has a current diagnosis of chloracne, 
there is no evidence that he manifested such disease or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and/or acute and subacute peripheral neuropathy within a 
year after August 7, 1969, the last date which he was exposed to 
herbicides while serving in the Republic of Vietnam.  

Even though the presumptive service connection is not warranted, 
the Veteran is not precluded from establishing service connection 
for a current skin disorder and/or peripheral neuropathy with 
proof of actual direct causation from exposure from an herbicide 
agent or other link to service.  See Combee v. Brown, 34 F.3d 
1039, 1041-42 (Fed. Cir. 1994).

As relevant to the Veteran's claim of entitlement to service 
connection for a skin disorder, his service treatment records 
reflect that, at the time of his January 1967 pre-induction 
examination, he was noted to have mild acne, which was not 
considered disqualifying.  His August 1969 separation examination 
revealed that his skin was normal upon clinical evaluation.  In 
an October 2008 statement, Dr. Wesley, one of the Veteran's 
private physicians, noted that the Veteran's urine test was 
negative for porphyria cutanea tarda; however, a blood test was 
positive for protoporphyrins.  He observed that protoporphyrins 
were associated with a disease called erythropoietic 
protoporphyrin.  Dr. Wesley advised that a daily dose of beta 
carotene helps to moderate it, but the Veteran also had to use a 
sunscreen that reflects.  He indicated that prophyrias made one 
sensitive to sunlight and more apt to develop skin cancer.  

In a January 2009 statement, the Veteran's spouse indicated that 
the Veteran experienced acne and cysts on his back and face since 
his discharge from military service.  In a July 2009 statement, 
she further stated that she recalled that the Veteran had mild 
acne when he entered service as they were dating at that time; 
however, following his discharge, such was much worse.  
Additionally, the Veteran's spouse stated that the Veteran has 
had a rash on his chest since his discharge from service.  At the 
April 2009 VA examination, mild chloracne on the upper back and 
three skin cysts status post removal on back and anterior trunk 
were diagnosed.  However, at a June 2009 VA examination, 
conducted by a different examiner, history of acne, currently 
resolved, and history of dermatofibroma of the right chest wall 
were diagnosed.  

Therefore, as it is unclear as to whether the Veteran has a 
current diagnosis of a skin disorder and whether such was caused 
or aggravated by his military service, to include exposure to 
herbicides, the Board finds that a remand for an examination and 
opinion is necessary to decide the claim.  In this regard, while 
the Veteran was previously provided VA examinations in April 2009 
and June 2009, no examiner has offered an opinion regarding the 
etiology of the Veteran's skin disorder.  

Pertinent to the Veteran's claim of entitlement to service 
connection for peripheral neuropathy, the Board likewise finds 
that a remand is necessary in order to afford him an examination 
and opinion regarding the nature and etiology of such disorder.  
Specifically, while the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnoses referable to 
peripheral neuropathy, he has a current diagnosis of generalized 
peripheral neuropathy as evidenced by March 2006 and January 2007 
EMGs.  Additionally, in a September 2008 statement, Dr. Wolfe 
indicated that he had been treating the Veteran since March 2006 
for generalized peripheral neuropathy.  He stated that such 
disorder appeared to be longstanding, predating his visit by 
several years.  Dr. Wolfe reported that it was possible that it 
had been in existence for twenty or thirty years.  He stated that 
the fact that on a follow up study after treatment he is slightly 
improved would indicate that it came on from a more discrete 
event causing it rather than a longstanding medical condition.  
Dr. Wolfe noted that the Veteran related such to his exposure to 
Agent Orange while in Vietnam and indicated that such would be 
probable given his history.  Moreover, in a January 2009 
statement, the Veteran's spouse indicated that, since being 
married to the Veteran in November 1969, he has had problems with 
his feet, to include an infection and an occasional tingling that 
became worse over the years.  Therefore, in light of Dr. Wolfe's 
conclusions and the Veteran's spouse's statements regarding a 
continuity of symptomatology, the Board finds that a remand is 
necessary in order to afford the Veteran an examination and 
opinion regarding the etiology of his peripheral neuropathy.

Additionally, while on remand, the Veteran should be given the 
opportunity to identify any additional treatment records relevant 
to his skin disorder and peripheral neuropathy.  In this regard, 
the record reflects that he receives treatment at the Nashville, 
Tennessee, VA Medical Center.  Therefore, the Veteran should be 
given the opportunity to identify any additional treatment 
records relevant to his claims, and any identified records, to 
include those from the Nashville VA Medical Center dated November 
2007 to the present should be obtained for consideration in his 
appeal.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
skin disorder and peripheral neuropathy.  
After securing any necessary authorization 
from him, obtain all identified treatment 
records, to include those from the Nashville 
VA Medical Center dated from November 2007 to 
the present.  All reasonable attempts should 
be made to obtain any identified records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his skin disorder.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, studies, 
and tests should be conducted.  

The examiner is requested to identify any 
currently diagnosed skin disorders, to include 
chloracne, acne, erythropoietic 
protoporphyrin, cysts, and/or dermatofibroma.  


Thereafter, the examiner is requested to offer 
an opinion regarding the following inquiries:

(A)	If the Veteran has a current diagnosis 
of acne, is it at least as likely as not 
that such disorder was aggravated by his 
military service, to include exposure to 
herbicides? 

(B)	For any other currently diagnosed skin 
disorder, is it at least as likely as 
not that such disorder was caused by the 
Veteran's military service, to include 
exposure to herbicides?

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's and his spouse's lay statements 
regarding the incurrence of his skin disorder 
and the continuity of symptomatology as well 
as Dr. Wesley's October 2008 statement and the 
findings noted at the April 2009 and June 2009 
VA examinations.  The rationale for any 
opinion offered should be provided.  

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his peripheral neuropathy.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should opine whether the 
Veteran's peripheral neuropathy is at least as 
likely as not related to his military service, 
to include his exposure to herbicides.  

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's and his spouse's lay statements 
regarding the incurrence of his peripheral 
neuropathy and the continuity of 
symptomatology as well as Dr. Wolfe's 
September 2008 statement.  The rationale for 
any opinion offered should be provided.  
 
4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


